                                                                        USDC SONY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC# ----.---....--,-~~ __ ..
--------------------------------------------------------------X                       ---1., ll.L=~-Q
                                                                        DATE Fl LED: ..
UNITE HERE RETIREMENT FUND,
                    Plaintiff(s)                                                          19 civ 4030 (JGK)

                        -against-                                      ORDER OF DISCONTINUANCE

EDWARD VILLAGE GROUP,
                   Defendant(s).
----------------------. ---------------------------------------X
         It having been reported to this Court that the parties have settled this action, It is,

on this 17th day of January, 2020, hereby ordered that this matter be discontinued with prejudice

but without costs; provided, however, that within 30 days of the date of this order, counsel for the

plaintiff may apply by letter for restoration of the action to the calendar of the undersigned, in

which event the action will be restored.

         Any application to reopen must be filed within thirty (30) days of this order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the

parties wish for the Court to retain jurisdiction for the purpose of enforcing any settlement

agreement, they must submit the settlement agreement to the Court within the same thirty-day

period to be "so ordered" by the Court. Unless the Court orders otherwise, the Court will not

retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

         All pending motions are dismissed as moot. All conferences are canceled. The Clerk of

Court is directed to close this case.

SO ORDERED.


Dated: New York, New York
                                                                   & ~!f:::OELTL
                                                                    UNITED STATES DISTRICT JUDGE

       January 17, 2020
